Keefe, Bruyette & Woods February 2011 Forward Looking Statements nThis news release contains certain forward-looking statements that are included pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such information involves risks and uncertainties that could result in the Company's actual results differing from those projected in the forward-looking statements. Important factors that could cause actual results to differ materially from those discussed in such forward-looking statements include, but are not limited to, (1) the Company may incur additional loan loss provision due to negative credit quality trends in the future that may lead to a deterioration of asset quality; (2) the Company may incur increased charge-offs in the future; (3) the Company may experience increases in the default rates on previously securitized loans that would result in impairment losses or lower the yield on such loans; (4) the Company may not continue to benefit from strong recovery efforts on previously securitized loans resulting in improved yields on these assets; (5)the Company could have adverse legal actions of a material nature; (6) the Company may face competitive loss of customers; (7) the Company may be unable to manage its expense levels; (8) the Company may have difficulty retaining key employees; (9) changes in the interest rate environment may have results on the Company’s operations materially different from those anticipated by the Company’s market risk management functions; (10) changes in general economic conditions and increased competition could adversely affect the Company’s operating results; (11) changes in other regulations and government policies affecting bank holding companies and their subsidiaries, including changes in monetary policies, could negatively impact the Company’s operating results; (12) the Company may experience difficulties growing loan and deposit balances; (13) the current economic environment poses significant challenges for us and could adversely affect ourfinancial condition and results of operations; (14) continued deterioration in the financial condition of the U.S. banking system may impact the valuations of investments the Company has made in the securities of other financial institutions resulting in either actual losses or other than temporary impairments on such investments; and (15) the effects of the Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) recently adopted by the Uniited States Congress. Forward-looking statements made herein reflect management's expectations as of the date such statements are made. Such information is provided to assist stockholders and potential investors in understanding current and anticipated financial operations of the Company and is included pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The Company undertakes no obligation to update any forward-looking statement to reflect events or circumstances that arise after the date such statements are made. nTotal Assets $2.6 bil nBranches68 nFTE805 nMarket Cap$550 mil nInstitutional Ownership65% nAverage Daily Volume$2.2 mil Date: February 3, 2011 Value in the Banking Sector? Checklist for success in current environment: Capital nStrongly capitalized Markets nSolid Distribution Network nStable Geographic Markets nDisciplined Competition Performance nStrong Net Interest Margin nStrong NIM Management nStrong Fee income nAbility to control expenses Growth nLiquidity to grow nAbility to grow share in market nOpportunity to grow into new markets Management City Holding Company: nMarkets:Operates an extremely strong retail/commercial franchise in stable markets with disciplined competition nAsset Quality:Strong compared to peers and City’s management has recognized and dealt with issues nPerformance:Has Consistently outperformed peers with respect to earnings, capital, and liquidity nGrowth:Growing and succeeding in slow-growth stable markets with targeted expansion into new markets 1st Branch Share & 9% Deposit Share in Huntington WV/Ashland KY MSA $4.2Billion 1st Branch Share & 10% Deposit Share in WV’s largest market; $5.7B 1st & 27% Deposit Share $1.9 Billion 2ndBranch Share & 8% Deposit Share in Morgan, Berkeley & Jefferson Co. WV $2.1Billion Key Markets Liabilities: Low Cost and stable deposits drives profitability Data: December 31, 2010 Net Interest Margin Strong NIM driven by solid core deposit franchise & strong NIM management Strong Deposit Franchise drives top decile Non-Interest Revenue: 24% 76% 63% *As of December 31, 2009. Non- interest income excludes other than temporary impairment losses and VISA IPO gain Sample of 295 reporting publicly traded banks and thrifts with assets between $1 and $10 billion as of December 31, 2009, excluding investment gains/losses 94th percentile City’s Deposit Franchise: nCity’s Non-Interest Income represents 36% of total revenues nCHCO Ave Deposits/Branch$32 MM nPeer Ave Deposits/Branch$41 MM nAverage Depository Hhlds/Branch 2,200 nIndustry Ave. Hhlds per Branch* 1,220 As compared to other $2.6B banks, City has more branches and in each of these branches, more households than larger branches, resulting in City’s exceptionally strong retail deposit franchise. * FIS Real-time Processing Implementation nMay 12, 2010: Implemented “Passport” software providing “real-time” posting of debits/credits intra-day Regulation E Time-Line nApril 1, 2010: Began Communication Effort regarding Regulation E n49% of customers made election prior to implementation nImplementation: August 14th nAdditional4% of customers have made election post-implementation Regulation E nCustomers who have NEVER overdrawn their account: uResponse Rate:37% uOpt-In / Opt-Out / Force-out:26% / 11% /63% nCustomers who HAVE overdrawn their account: uResponse Rate:86% uOpt-In/ Opt-Out / Force-out:75% /11% /14% nEstimated impact to Total Service Charge Revenues from Reg E & “Passport” :-12 to 15% Asset Quality: a function of culture and market •City’s Loans are 60% Retail/40% Commercial •City’s market area tends to be more stable •Real Estate prices in City’s market area have been relatively stable •City’s Past-due loan trends are stable •City’s non-performing asset levels are stronger than peers •City has been aggressive about charging down non-performing loans Conservative Loan Portfolio Mix Loan to Deposits 85.9% Loan to Deposits 86.5% Sample of 296 publicly traded banks and thrifts with assets between $1-$10 billion as of December 31, 2009 As of December 31, 2010 Retail Loan Facts: •Residential RE are 1,3,5 and 10 Yr ARMs •No Sub-prime, Interest-only, Option Adjustable •Home Equity loans include LOCs, fixed amortizing loans, non-purchase adjustable loans •65% of Home Equity Loans are 1st Lien Position •66% of Home Equity Loans have a LTV < 80%. •Ave Loan Balance for Residential RE is $78,000 •Ave Loan Balance for Home Equity loans is $35,000 Stable Past-Due Loans (30+ days) Past-due loans trends are stable and reflect better economics in City’s core markets NPA’s to Loans & OREO 41% 39% Commercial $2.9MM Net Charge-offs: 2010 Other 45% Retail Charge-offs: 2010 Greenbrier Resort Speculative Properties - 12/31/10 Original Loan Balances$ 11.0 MM Current Loan Book Balance net of reserves$0.9 MM OREO after Charge-off’s$5.6 MM On-Balance Sheet:$6.5 MM (59% oforig loan) Sale of $1.7MM in 1st Quarter 2011 CHCO consistently strong performance: 2010 Peers** Median Reported ROA 2.09% 2.11% 2.03% 1.12% 1.63% 1.40% 0.88% - 95th %ile ROTE 22.3% 22.4% 21.0% 11.4% 18.0% 15.1% 12.2% - 75th %ile Tangible Common Equity/TA 9.5% 10.1% 9.7% 8.83% 9.78% 10.01% 9.19% - 85th %ile NIM 4.49% 4.56% 4.34% 4.64% 4.18% 4.06% 3.98%- 55th %ile Efficiency Ratio 46.7% 44.5% 45.9% 46.3% 50.0% 51.6% 58.9% - 95th %ile Non-Int Rev/Total Rev* 34% 34% 34% 36% 37.9% 36.3% 28.3% -100th %ile *Non-Int Revexcludes gain on Visa IPO; Securities Losses •**Peer Group of 19 Regional Banks of comparable size & geography GROWTH: CHCO is positioned to achieve “reasonable growth” in its core franchise: nCommercial nRetail nInsurance nTrust & Investment Management Deposit Growth Opportunity: CHCO has many small deposit relationships; peers tend to have larger commercial & public deposits Branches Deposits Deposits/Branch CHCO 67 $ 2.2 B $33 million BBT 36 $ 3.3 B $92 million JPM 20 $ 1.2 B $60 million UBSI 20 $ 1.2 B $60 million HBAN 14 $ 0.9 B $64 million FITB 10 $ 0.4 B $40 million Includes branches within 5 miles of City Branch Source: SNL Growth: Expanding Retail Distribution to capture additional retail households City Opened 4 Wal-Marts in key markets where it had significant share: Branch Renovations/Expansions to meet customer demand: Sept 2010:Expansion into South Charleston WV has encouraging early results CityInsurance n2006 Revenues$2.3 million n2007 $4.1 million n2008$4.2 million n2009 $5.6 million n2010$5.5 million Strategies: u2007:Added Workers Compensation Dept in 2007 Added Personal Lines Department in 2007 Opened Beckley WV Office in 2007 u2008:Opened Martinsburg Office in 4th Q 2008 Opened Ashland Office in 4th Q 2008 Acquired Nitro-based Patton Ins. Agency Added enhanced Med Mal Representation u2009:Acquired Dickens & Clark Agency u2010:Acquired Ripley WV Insurance Office Ashland KY Acquisition Trust AUM: CAGR (04-10) of 10.4%
